 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereby has engaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.7.Theaforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILL bargain collectively, upon request, with Upholsterers' International Unionof North America, Local 188, AFL, if and when said labororganizationshall have com-plied, within 30 days from the date of the aforesaid recommendations, with Section 9 (f),(g),and (h) of the National Labor Relations Act, as the exclusive representative of theemployees in the bargaining unit described herein with respect to rates of pay, wages,hours of employment, or other conditions of employment, and if any understanding isreached, embody such understanding in a signed agreement. The bargaining unit is:All production and maintenance employees, truckdrivers, and firemen of our Cor-nelia plant, excluding office and clerical employees,guards,and supervisory em-ployeeswithin the meaning of the Act.WE WILL NOT unilaterallygrant paidholidays,wage increases,or other benefitsto the employees in the bargaining unit described above without first consulting Uphol-sterers'International Union of North America, Local188, AFL,as the exclusive bar-gaining representative.WE WILL NOTin any other manner interferewiththe efforts of Upholsterers'Inter-national Union ofNorthAmerica. Local188, AFL,to bargain collectively with us or re-fuse to bargain collectively with saidUnionas the exclusive representative of theemployees in the bargaining unit set forth above.INTERNATIONAL FURNITURE COMPANY,Employer.Datad ................By.............................................................................................(Representative)(Title)This notice must remain posted for sixty (60) days from the date hereof, and must not bealtered, defaced, or covered by any other material.SOUTHERN CAR & MANUFACTURING COMPANYandLOUISC.TATE, PetitionerandSHOPMEN'S LOCAL UNION NO.539 of the INTERNATIONAL ASSOCIATION OF BRIDGE,STRUCTURAL AND ORNAMENTAL IRON WORKERS, AFLSOUTHERN CAR & MANUFACTURING COMPANY, PetitionerandSHOPMEN'S LOCAL UNION NO. 539 of the INTERNA-TIONAL ASSOCIATION OF BRIDGE, STRUCTURAL ANDORNAMENTAL IRON WORKERS, AFL. Cases Nos. 10-RD-116 and 10-RM-115. July 14, 1953DECISION AND ORDERPursuant to a stipulation for certification upon consentelection,an election was conducted among the employees in106 NLRB No 21. SOUTHERN CAR & MANUFACTURING COMPANY145thestipulated unit on March 3, 1953. The tally of ballotsshowed that 52 valid votes were cast, with 19 for, and 33against;the Union.One void ballot was also cast.On March 6 the Union filed objections to conduct affectingthe results of the election.On June 5, after investigation ofthe objections,theRegional Director issued his report onelection,objections to election,and recommendations to theBoard,in which he recommended that the election be set aside,and that a new election be directed.The Employerfiled ex-ceptions to this report.Upon the entire record in this case,the Board'makes thefollowing findings of fact:1.TheEmployer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The Union is a labor organization within the meaning ofthe Act.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute aunit appropriate for purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:All production and maintenance employees at the Employer'sgray iron and steel products plant in Birmingham,Alabama,including truckdrivers and leadermen,but excluding the store-room shipping clerk,office clerical employees,watchmen,guards, professional employees,foundryforeman,and othersupervisors as defined in the Act.5.The Regional Director's report shows, inter alia, 2 that theEmployer, on February 26 and 27 (less than 1 week before theelection),held separate banquets for its white and Negroemployees,and on March 2 after working hours(the day beforethe election),heldanother meeting of the employees.At eachof the banquets,the Employer's president and majority stock-holder,Keiser,read a prepared antiunion speech to theassembled employees.However, after reading the speechtotheNegro employees, he read an additional statement, which wequote in part:Here is a point of particular interest to you--the numberof colored employees have not been reduced since I tookover--nor do I intend to replace the colored with whitefolks....I believe,that if I allowed it, certain peoplearound Southern Car would replace all colored with allwhite.At present, we have approximately 75% colored em-ployees and 25% white and it will remain this way because1Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated its powersin connection with this case to a three-member panel [Members Houston, Styles, and Peter-son]2 In view of our findings with respect to the matters considered herein, we find it necessaryto consider the Regional Director's findings with respect to other objections raised by theUnion, or the Employer's exceptions thereto. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDIwant it to.However, if I did not want it that way it couldeasily be changed to 75% to 90%white and 10% to 25%colored.Be sure of this--the Union can not help you inthis or have they ever been able to. I, myself control this.I trust you men understand my feelings in this matterand don't ever make me regret the fact that I supportedthe colored people. . ..(Emphasis added.)At the March 2 meeting, Keiser, in answering that part of theUnion'shandbill distributed that morning which read:"If youvote YES, you will have ...a union to protect your rights,"stated among other things to the employees:Don't let the union fool you. You know that I still havesome control over this company whether there is a unioncontract or not. You know that I have kept many men onthis job who have been here many, many years and whowould find it mighty hard to get a job somewhere else ifthey were back in the open market.I kept them because Iwant them.You also remember that there are many menwho are not with us today who were here two years ago.Idid not want those men,they are not here now,and youknow it.(Emphasis added.)The two above-quoted excerpts from Keiser's speeches areclearly implied threats to the Negro and the older employeesof loss of employment should the Union be successful in theforthcoming election.Therefore,apart from any considerationof other of Keiser's statements found by the Regional Directorto be coercive,we find that these implied threats made im-possible a free and uncoerced choice by the employees at thepolls of a bargaining representative,and shall order that theelection of March 3,1953, be set aside.,We shall direct theRegional Director to conduct a new election at such time as hedeems appropriate.ORDERIT IS HEREBY ORDERED that the election of March 3, 1953,be, and it hereby is, set aside.IT IS FURTHER ORDERED that this proceeding be remandedto the Regional Director for the Tenth Region for the purposeof conducting a new election at such time as he deems the cir-cumstances permit a free choice of bargaining representative.KUHNS BROTHERS COMPANYandDISTRICT 13 LODGE NO.225 INTERNATIONAL ASSOCIATION OF MACHINISTS, AFL,Petitioner.Case No. 9-RC-1949.July 14, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William P.106 NLRB No. 25.